PER CURIAM.
The order was properly granted. It was made pursuant to the terms of rule 3, made by the appellate division, First department, for the regulation of the trial term calendars. It is provided by that rule that there shall be a special calendar for trials by jury, on which shall be placed “all issues in special proceedings to be tried by a jury.” This was a special proceeding, presenting issues raised by the return to an alternative writ of mandamus. They could not be tried otherwise than by a jury, and were therefore properly placed on the special calendar referred to.
The order appealed from should be affirmed, with $10 costs and disbursements.